Citation Nr: 0319267	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent following a grant of service connection for lumbar 
spondylitic changes, degenerative changes of the sacroiliac 
joints, thoracic spine osteoporosis and spondylitic changes 
and right shoulder degenerative changes.

2.  Entitlement to service connection for the residuals of a 
right ankle injury.

3.  Entitlement to service connection the residuals of a 
right knee injury.

4.  Entitlement to service connection for the residuals of an 
injury to the left elbow with ulnar neuritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On September 4, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Contact the VA facilities named by 
the veteran on the January 13, 2003 VA 
Form 21-4138 and obtain the hospital 
summaries, complete clinical records 
and/or outpatient treatment records.

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s): orthopedic and neurologic 
.  Send the claims folder to the 
examiner(s) for review.  With regard to 
the claims of service connection, the 
examiner should to determine the current 
nature and the likely etiology of the 
claimed right knee, right ankle, and left 
elbow disabilities.  All indicated tests 
must be conducted.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed disabilities.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, that the veteran has current 
right ankle, right knee and or left elbow 
disability due to disease or injury which 
was incurred in or aggravated by service.  
A complete rationale for any opinion 
expressed must be provided.  

With regard to the increased rating 
claim, the examiner should examine the 
lumbar spine, the thoracic spine and the 
right shoulder and provide separate 
findings with regard to any arthritis of 
those joints.  In addition, the 
neurological examiner should determine if 
the veteran's low back disability is 
productive of sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm; absent ankle jerk; or other 
neurological findings.  The neurological 
examiner should indicate if any positive 
neurological findings are due to the 
veteran's service-connected low back 
disability.  The orthopedic examiner 
should determine if the veteran exhibits 
muscle spasms; loss of lateral spine 
motion, unilateral, while in the standing 
position; listing of the whole spine to 
the opposite side; or positive 
Goldthwait's sign.  The orthopedic 
examiner should also perform range of 
motion testing.  In the description of 
the results of this testing, the 
orthopedic examiner should indicate in 
degrees what normal range of motion is as 
compared to the veteran's range of 
motion.  The orthopedic examiner should 
indicate if the veteran's limitation of 
motion is slight, moderate, or severe.  
The orthopedic examiner should also be 
asked to determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





